Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered January 6, 1989, which denied petitioners’ CPLR article 78 petition challenging that part of a June 30, 1988 determination of the State Division of Housing and Community Renewal which granted landlord’s petition for administrative review to the extent of revoking the one-month reduction previously granted, unanimously affirmed, without costs.
The agency’s inspection of the premises failed to provide objective evidence supporting petitioners tenants’ administrative complaints of inadequate heat and/or hot water. Moreover, respondent landlord established that although the provision of heat had been interrupted on seven dates in the relevant one-month period, this was caused by the necessity of servicing and adjusting newly installed boiler equipment, which, on each occasion, was promptly attended to by landlord’s contractor. Thus there was rational basis for the agency to conclude that landlord had not failed to maintain the required services in such a way that a reduction in rent was warranted. (Fresh Meadows Assocs. v Conciliation & Appeals Bd., 88 Misc 2d 1003, affd 55 AD2d 559, affd 42 NY2d 925.) We have examined petitioners’ other contentions and find them to be without merit. Concur—Sullivan, J. P., Carro, Milonas, Rosenberger and Smith, JJ.